 

Exhibit 10.5

 

EXECUTION VERSION

 



SPONSOR WARRANTS PURCHASE AGREEMENT

 

THIS SPONSOR WARRANTS PURCHASE AGREEMENT, dated as of July 15, 2020 (as it may
from time to time be amended, this “Agreement”), is entered into by and between
HPX Corp., a Cayman Islands exempted company (the “Company”), and HPX Capital
Partners LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS:

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one Class A ordinary
share of the Company, par value $0.0001 per share (each, an “Ordinary Share”),
and one-half of one redeemable warrant;

 

Each whole warrant entitles the holder to purchase one Ordinary Share at an
exercise price of $11.50 per Ordinary Share; and

 

The Purchaser has agreed to purchase an aggregate of 6,400,000 warrants (or up
to 7,060,000 warrants depending on the extent to which the underwriters in the
Public Offering exercise their over-allotment option) (the “Sponsor Warrants”),
each Sponsor Warrant entitling the holder to purchase one Ordinary Share at an
exercise price of $11.50 per Ordinary Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Sponsor Warrants.

 

A. Authorization of the Sponsor Warrants. The Company has duly authorized the
issuance and sale of the Sponsor Warrants to the Purchaser.

 

B. Purchase and Sale of the Sponsor Warrants.

 

(i) On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, 6,400,000 Sponsor Warrants at a
price of $1.00 per warrant for an aggregate purchase price of $6,400,000.00 (the
“Purchase Price”), which shall be paid by wire transfer of immediately available
funds to the Company at least one day prior to the Initial Closing Date in
accordance with the Company’s wiring instructions. On the Initial Closing Date,
following the payment by the Purchaser of the Purchase Price by wire transfer of
immediately available funds to the Company, the Company, at its option, shall
deliver a certificate evidencing the Sponsor Warrants purchased by the Purchaser
on such date duly registered in the Purchaser’s name to the Purchaser or effect
such delivery in book-entry form.

 



 

 

 

(ii) On the date of any closing of the over-allotment option in connection with
the Public Offering or on such earlier time and date as may be mutually agreed
by the Purchaser and the Company (each such date, an “Over-allotment Closing
Date,” and each Over-allotment Closing Date (if any) and the Initial Closing
Date being sometimes referred to herein as a “Closing Date”), the Company shall
issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, up to an aggregate of 660,000 Sponsor Warrants, in the same proportion
as the amount of the option that is then so exercised, at a price of $1.00 per
warrant for an aggregate purchase price of up to $660,000 (if the over-allotment
option in connection with the Public Offering is exercised in full) (the
“Over-allotment Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company at least one day prior to such
Over-allotment Closing Date in accordance with the Company’s wiring
instructions. On the Over-allotment Closing Date, following the payment by the
Purchaser of the Over-allotment Purchase Price by wire transfer of immediately
available funds to the Company, the Company, at its option, shall deliver a
certificate evidencing the Sponsor Warrants purchased by the Purchaser on such
date duly registered in the Purchaser’s name to the Purchaser, or effect such
delivery in book-entry form.

 

C. Terms of the Sponsor Warrants.

 

(i) Each Sponsor Warrant shall have the terms set forth in a Warrant Agreement
to be entered into by the Company and a warrant agent, in connection with the
Public Offering (a “Warrant Agreement”).

 

(ii) At the time of, or prior to, the closing of the Public Offering, the
Company and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Sponsor Warrants
and the Ordinary Shares underlying the Sponsor Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Sponsor Warrants, the Company hereby represents and warrants to the Purchaser
(which representations and warranties shall survive the Closing Date) that:

 

A. Organization and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Sponsor
Warrants have been duly authorized by the Company as of each Closing Date. This
Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms. Upon issuance in accordance with, and
payment pursuant to, the terms of the Warrant Agreement and this Agreement, the
Sponsor Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of each Closing Date.

 



2

 

 

(ii) The execution and delivery by the Company of this Agreement and the Sponsor
Warrants, the issuance and sale of the Sponsor Warrants, the issuance of the
Ordinary Shares upon exercise of the Sponsor Warrants and the fulfillment, of
and compliance with, the respective terms hereof and thereof by the Company, do
not and will not as of each Closing Date (a) conflict with or result in a breach
of the terms, conditions or provisions of, (b) constitute a default under, (c)
result in the creation of any lien, security interest, charge or encumbrance
upon the Company’s share capital or assets under, (d) result in a violation of,
or (e) require any authorization, consent, approval, exemption or other action
by or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to, the amended and restated memorandum and
articles of association of the Company (in effect on the date hereof or as may
be amended prior to completion of the contemplated Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, and registration in the register of members of the Company, the terms hereof
and the Warrant Agreement, the Ordinary Shares issuable upon exercise of the
Sponsor Warrants will be duly and validly issued, fully paid and nonassessable.
Upon issuance in accordance with, and payment pursuant to, the terms hereof and
the Warrant Agreement, the Purchaser will have good title to the Sponsor
Warrants and the Ordinary Shares issuable upon exercise of such Sponsor
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Sponsor Warrants to the Purchaser, the Purchaser hereby represents and warrants
to the Company (which representations and warranties shall survive each Closing
Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 



3

 

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Sponsor Warrants and, upon exercise of the
Sponsor Warrants, the Ordinary Shares issuable upon such exercise (collectively,
the “Securities”), for the Purchaser’s own account, for investment purposes only
and not with a view towards, or for resale in connection with, any public sale
or distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), and the Purchaser has not experienced a disqualifying event
as enumerated pursuant to Rule 506(d) of Regulation D under the Securities Act.

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser decided to enter into this Agreement not as a result of any
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1) in a
registered transaction or (2) sold in reliance on an exemption therefrom; and
(b) except as specifically set forth in the Registration Rights Agreement,
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder. In this regard, the
Purchaser understands that the Securities and Exchange Commission (the “SEC”)
has taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after a Business Combination, are deemed to
be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 



4

 

 

(viii) The Purchaser has such knowledge and experience in financial and business
matters, knows of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investments in the Securities.

 

(ix) The Purchaser understands that the Sponsor Warrants shall bear the legend
substantially in the form set forth in the Warrant Agreement.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Sponsor Warrants are subject to the
fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 



5

 

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company has filed with the SEC, under the Securities Act.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 



6

 

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       HPX CORP.       By: /s/ Carlos Piani     Name: Carlos Piani    
Title: Chief Executive Officer and Chief Financial Officer      

 

  PURCHASER:       HPX Capital Partners LLC       By:      /s/ Carlos Piani    
Name: Carlos Piani     Title: Chief Executive Officer

 

[Signature page to Sponsor Warrants Purchase Agreement]

 



 

 